IN THE SUPREME COURT OF IOWA
                               No. 20–0822

             Submitted April 14, 2021—Filed June 4, 2021
                      Amended August 3, 2021


JEFFREY LAVERNE WILLIAMS,

      Appellant,

vs.

MARK RICHARD BULLOCK and SCOTT RICHARD BECKNER,

      Appellees.



      Appeal from the Iowa District Court for Johnson County, Andrew B.

Chappell, Judge.



      State employee appeals district court order annulling writ of

certiorari challenging his termination based on violations of Veterans

Preference Statute, Iowa Code section 35C.6. AFFIRMED.



      Waterman, J., delivered the opinion of the court, in which all justices
joined.



      Skylar J. Limkemann of Smith Mills Schrock Blades, P.C., Cedar

Rapids, for appellant.



      Thomas J. Miller, Attorney General, and Christopher J. Deist,

Assistant Attorney General, for appellees.
                                       2

WATERMAN, Justice.

      In this appeal, we must decide whether the State complied with Iowa

Code section 35C.6 in the Veterans Preference Statute when it terminated

the employment of a military veteran from his job as a police officer at the

University of Iowa’s (UI) Department of Public Safety (DPS). The employee

was charged with misconduct after he searched a dorm room without a

warrant or consent in violation of DPS policies. He was terminated but

later reinstated without back pay following arbitration. Meanwhile, he

filed a petition for writ of certiorari in district court alleging violations of

section 35C.6 in his initial termination. The State responded, asserting

that DPS had complied with section 35C.6. The district court ruled that

DPS had complied with section 35C.6 as interpreted in Kern v. Saydel

Community School District, 637 N.W.2d 157, 161 (Iowa 2001) (allowing

flexibility in determining the type of pretermination hearing required under

section 35C.6 and relying on posttermination rights to an evidentiary

hearing before a neutral arbitrator). The veteran appealed, arguing that

Kern should be overruled. We retained the case.

      On our review, we decline the veteran’s invitation to overrule Kern,

and applying that precedent, we affirm the district court’s ruling. The
veteran was adequately apprised of the misconduct charges before his

pretermination hearing he attended with counsel, and he had a formal

postdischarge evidentiary hearing before a neutral arbitrator, thereby

satisfying section 35C.6.

      I. Background Facts and Proceedings.

      On April 14, 2018, student resident hall assistants (RAs) received

multiple complaints about a strong odor of marijuana on the tenth floor of

Catlett Hall, the UI’s newest and largest dormitory. RAs tracked the smell

to a specific room. They contacted their supervisor, professional staff (pro-
                                       3

staff) member David Jaeger, who joined them at the door.            After their

repeated knocks went unanswered, he “keyed-in” to unlock the door.

Upon entering, they saw in plain view items considered contraband under

UI rules: a torch, a bong and pipe used to smoke marijuana, two scales,

fake identification and alcoholic beverage containers. They refrained from

opening backpacks or closed drawers in the room. They contacted the UI

DPS to summon an officer to collect the contraband.

      Officer Jeff Williams, a DPS employee, responded to the call from

dispatch.   He had over seven years of experience in law enforcement.

Williams is a military veteran and his supervisors at DPS were aware he

was a veteran. Williams had been deployed before and was scheduled to

be deployed again in a few weeks.          DPS had accommodated his prior

deployments    and   was    expected       to   accommodate   his   upcoming

deployment.

      Williams smelled a strong odor of burnt marijuana when he got off

the elevator, which grew stronger as he neared the room. Upon entering

the room, he smelled both burnt and fresh marijuana. He activated his

body camera as he entered, and he recorded by video and audio his

activities and conversations in that room.
      After the RAs showed him the items they had found, Williams asked

them, “So do we think maybe there’s anything else or?” Jager responded,

“There could be, but per our policy, we’re not allowed to open anything,

just things that are in the open.” Williams stated, “I’m going to open some

drawers. I can’t charge anybody since you found it anyway.” Williams

proceeded to open and search desk drawers and backpacks in the room,

stating, “Also, I leave for deployment in a few days so if they want to throw

a fit over me they—they’ll have to wait a while to deal with it.” He said, “I

just don’t want to have to come back here again.”
                                     4

      Williams discovered additional contraband, including several bags

of marijuana, during the search. He joked with the RAs that they could

close the door, wait for them, and say “Surprise!” when the students came

back. After referring out loud to his “inappropriate side,” he wrote, “I took

your weed” on one of his business cards and left it in the drawer where he

found the marijuana. Upon finding a locked case cable-locked to the bed

frame, Williams said he was considering the “legalities.” When the pro-

staff member said, “We’ve never had DPS do a search of their belongings,”

Williams responded: “I am because they’re not here and I just don’t want

to have to come back.”        Williams seized the marijuana and drug

paraphernalia and asked the RAs to dispose of the other contraband. As

Williams left Catlett Hall, he flippantly asked a staff member at the front

desk: “Do you need any weed?”

      Upon his return to the DPS station, he logged the marijuana and

drug paraphernalia into evidence and prepared a report. Williams’s initial

draft referred to conducting a “search.” A supervisor, Nick Jay, altered the

report by deleting the word “search” and replacing it with the phrase,

“looked around the room” when Williams “located marijuana in the living

area of both occupants of the room, as well as a metal marijuana grinder.”
Jay’s revision conflicted with the report from the RAs and pro-staff member

stating that Williams “arrived and decided to conduct a search of the room

where he opened drawers and backpacks.”

      The RA report was reviewed under normal residence hall

procedures, and Gregory Thompson, the Director of Residence Education

in the UI’s Housing and Dining Department, emailed Captain Mark

Bullock, Williams’s superior, on April 19. The email inquired about the

April 14 incident and asked Bullock to clarify the DPS policy for a search

without consent or a warrant. Bullock reviewed Williams’s incident report,
                                            5

the bodycam video, and the RA report, and then conferred with Lucy

Wiederholt, the Chief of the DPS Police Division, for direction on how to

proceed.       They agreed that a formal administrative investigation was

appropriate, and Bullock was assigned to investigate the incident. Chief

Wiederholt told Bullock it “could rise to the level of termination if employee

and labor relations and human resources supports that.” Wiederholt told

Bullock that they should take it to Scott Beckner, the DPS Director, who

was informed and said he would review the investigation after its

conclusion.

       That same day, Bullock contacted Shelley Stickfort with Employee

and Labor Relations, and he prepared the summary of complaint pursuant

to the Peace Officer Bill of Rights in Iowa Code section 80F.1.1 Bullock

retrieved Williams’s badge and gun before Williams arrived for his shift.

Shortly after Williams arrived, Bullock and Laurie Textor, the Senior

Human Resources Director in Finance and Operations, met with him and

told him he was being placed on administrative leave pending an

investigation into his conduct. Bullock served Williams the summary of

complaint and the administrative leave letter.               The letter stated: “The

reason for the investigation is to obtain information regarding your
decisions and actions at Catlett Hall on April 14, 2018.” The summary of

complaint stated that

       on or about April 14, 2018, you may have performed a
       warrantless search of Catlett Residence Hall, Room [], without
       consent. Initial review of this information has led me to
       believe the search and your conduct during the search or
       seizure may be in violation of University of Iowa Department
       of Public Safety Policy and/or University of Iowa Work Rules
       or Policies.

       1Iowa  Code section 80F.1 “provides procedural protections for all police officers
facing internal investigations but does not explicitly restrict a city’s ability to fire an
officer.” Olson v. City of N. Liberty, 451 F. Supp. 3d 1010, 1031 n.10 (S.D. Iowa 2020).
                                      6

      On April 26, Bullock and Stickfort interviewed Williams, who was

represented by counsel. The interview focused on Williams’s conduct in

the dorm room and took over three hours, including reviewing the body

cam video with him. He did not deny any of his statements or conducting

the search without a warrant or consent. Williams contended the search

fell into a gray area and his conduct was justified from a community

caretaking position for the safety of the residents of Catlett Hall.

      On May 3, Williams, again represented by counsel, attended a

Loudermill hearing, where he was informed that the decision-makers were

leaning toward termination and gave Williams an opportunity to respond

to the allegations. See Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532,

546, 105 S. Ct. 1487, 1495 (1985) (“The opportunity to present reasons,

either in person or in writing, why proposed action should not be taken is

a fundamental due process requirement.”). Williams read a statement: “I

stand by my actions as a police officer and truly thought I was looking out

for the well-being of thousands of residents of Catlett Hall that night.”

Later that day, Williams was terminated.

      Williams initiated both this certiorari action and a posttermination

grievance procedure. The grievance proceeded to a three-day evidentiary
hearing before a neutral arbitrator in August 2019. Multiple witnesses

testified, including Williams. The arbitration transcript of approximately

1000 pages was introduced into the record in the certiorari action. On

October 31, the district court conducted a daylong evidentiary hearing on

the writ and took testimony from Williams, Bullock, and Beckner, among

others, and pursuant to the parties’ agreement, left the record open for

testimony from Chief Wiederholt.          Meanwhile, the arbitrator ordered

Williams reinstated without back pay, finding the UI lacked “just cause”

to terminate him. The State then moved to dismiss the certiorari action
                                          7

on mootness grounds. The district court reserved ruling on the motion to

dismiss and resumed and completed the evidentiary hearing with

testimony from Chief Wiederholt on December 11.

       On May 5, 2020, the district court issued a twenty-six-page ruling

in the certiorari action annulling the writ and dismissing Williams’s

claims. The district court, noting Williams’s claim for back pay, ruled that

the case was not moot.2 On the merits, the district court ruled that the

State had proved Williams was guilty of misconduct by “conduct[ing] a

warrantless search of two students’ residence hall room without their

consent” and by behaving unprofessionally while conducting the search.

The court noted, “Despite being the authority figure in the room, [Williams]

was making jokes, and referring to his inappropriate side.” The district

court found

       that Williams was not denied his right to a hearing, upon due
       notice and stated charges, as required by the Veteran’s
       Preference statute. Put another way, the Court finds that the
       procedures used by DPS satisfied the requirements of Iowa
       Code Section 35C.6.

Williams appealed, and we retained the case.

       II. Standard of Review.

       We typically review certiorari actions for correction of errors at law.

Noll v. Iowa Dist. Ct. for Muscatine Cnty., 919 N.W.2d 232, 234 (Iowa 2018).

“Questions of statutory interpretation are reviewed for correction of errors

at law.” State v. Wilson, 941 N.W.2d 579, 584 (Iowa 2020). The parties,

however, agree they tried this case in equity by consent. Accordingly, we

review the district court’s factual findings de novo. See Passehl Est. v.
Passehl, 712 N.W.2d 408, 414 (Iowa 2006) (applying de novo review to

       2The  State does not pursue its mootness argument on appeal, and both sides
asked us to retain the case and decide the appeal on the merits. We affirm the district
court’s ruling that the case is not moot in light of Williams’s back pay claim.
                                      8

equitable actions); Sille v. Shaffer, 297 N.W.2d 379, 380–81 (Iowa 1980)

(“The trial court announced on the record that the proceedings were

equitable and counsel agreed. . . . Since this matter was tried by the court

in equity it will be so considered by us and reviewed de novo.”). On de

novo review, “[b]ecause of the district court’s opportunity to evaluate the

credibility of witnesses, we will give deference to the factual findings of the

district court, but we are not bound by them.” State v. Lowe, 812 N.W.2d

554, 566 (Iowa 2012).

      III. Analysis.

      We must decide whether the district court correctly determined the

State complied with Iowa Code section 35C.6 in terminating Williams. We

begin with an overview of the enactment. The Iowa Veterans Preference

Law provides veterans with certain hiring preferences and workplace

protections and was originally enacted in 1904 to aid honorably

discharged veterans of the Civil War. See 1904 Iowa Acts ch. 9, §§ 1–2

(codified at Iowa Code §§ 1056–a15, 1056–a16 (1907 Supp.)); Kitterman v.

Bd. of Supervisors of Wapello Cnty., 137 Iowa 275, 277–78, 115 N.W. 13,

14 (1908). The parties agree that Williams is a veteran entitled to the

statute’s removal protections. The statute provides:

             No person holding a public position by appointment or
      employment, and belonging to any of the classes of persons to
      whom a preference is herein granted, shall be removed from
      such position or employment except for incompetency or
      misconduct shown after a hearing, upon due notice, upon
      stated charges, and with the right of such employee or
      appointee to a review by a writ of certiorari or at such person’s
      election, to judicial review in accordance with the terms of the
      Iowa administrative procedure Act, chapter 17A, if that is
      otherwise applicable to their case.

Iowa Code § 35C.6 (2017) (emphasis added).          “The Eighth Circuit has

construed this statute to create a property interest in employment if the

employee falls within purview of the law, which finding in turn mandates
                                     9

due process procedures.”      Glandon v. Keokuk Cnty. Health Ctr., 408

F. Supp. 2d 759, 771 (S.D. Iowa 2005) (citing Winter v. Cerro Gordo Cnty.

Conservation Bd., 925 F.2d 1069, 1071–72 (8th Cir. 1991)).

      “We have recognized that the purpose of section 35C.6 is to [e]nsure

veterans permanency of employment and protect them from removal

except for their own incompetency or misconduct.” Kern, 637 N.W.2d at

161. We have previously stated,

      Iowa has recognized the enormous contributions made to our
      lives by veterans of our armed forces by giving preference to
      veterans seeking employment with the state, as well as
      employment with the cities, counties, and school corporations
      within the state.

Stammeyer v. Div. of Narcotics Enf’t of the Iowa Dep’t of Pub. Safety, 721

N.W.2d 541, 542 (Iowa 2006). Other courts have elaborated that such

veterans preference statutes were enacted

      as a form of consideration for society’s recognition that
      (1) veterans generally bring highly valued skills conducive to
      the better performance of public employment duties,
      including discipline, experience and service; (2) veterans
      suffer from a comparative disadvantage relative to non-
      veterans because of their exclusion from the labor market
      during their period of military service to the nation; and (3)
      veterans have rendered the greatest service a citizen can
      perform namely, the defense of our liberty.

Blake v. State Civ. Serv. Comm’n., 166 A.3d 292, 303 (Pa. 2017) (quoting

Brickhouse v. Spring-Ford Area Sch. Dist., 656 A.2d 483, 490 (Pa. 1995)

(Castille, J., dissenting)); see also Feinerman v. Jones, 356 F. Supp. 252,

259 n.3 (M.D. Pa. 1973) (noting a “fourth motive” for enacting a veterans

preference statute is to induce young people to join the military).

      We most recently addressed Iowa Code section 35C.6, as it relates

to a veteran’s termination, in Kern, 637 N.W.2d 157. Michael Kern, a

veteran of the United States Navy, worked as a custodian for a school

district. Id. at 158. In his ninth month on the job, Kern’s supervisor Merle
                                     10

Schieffer “met with him and presented him with a written memorandum”

detailing problems with his work performance. Id. Teachers complained

about Kern’s assigned areas, and nearly a month later, Schieffer again

informed Kern about specific problems and told him “to improve his work

performance.” Id. Kern received a “written work performance appraisal

. . . cit[ing] deficiencies in work performance, quality of work, quantity of

work, the ability to work with others, job attitude, and dependability.” Id.

That month, Schieffer and the building principal met with Kern to discuss

the performance appraisal. Id. at 158–59. About seven months later, Kern

received written notice that again detailed specific deficiencies his

supervisor’s inspection found in his work. Id. at 159. A meeting was

scheduled five days later “to discuss his continued employment . . . [as]

step three of the district’s procedures for disciplinary action due to poor

job performance.” Id.

      Kern and his union representative met with Schieffer and the

principal as scheduled. Id. Kern was given the opportunity to be heard,

and attributed the complaints in part to an excessive workload and the

uncleanliness of the teachers and students. Id. Schieffer determined Kern

“could not be counted on to improve his work performance . . . [that] was
not up to district standards.” Id. He told Kern he intended to recommend

termination to the school district superintendent and that Kern would be

suspended without pay in the interim. Id. at 159–60. Fourteen days later,

Kern and his union representative met with the superintendent. Id. at

160. Kern “was given the opportunity to review his personnel file, dispute

or ask questions about anything in the file, and address any concerns he

had.” Id. The superintendent recommended the school board terminate

Kern’s employment, and in a meeting without Kern, the board terminated

his employment. Id.
                                    11

      Kern filed a grievance pursuant to the district’s labor contract. Id.

The district and Kern called witnesses to testify before an arbitrator who

“found that the school district did not violate the plaintiff’s contractual

rights, but, in so ruling, did not consider the requirements of the Veterans

Preference Law.”   Id.   Kern sued the district for wrongful termination,

alleging the district failed “to provide a hearing on his proposed

termination as required by . . . Iowa Code § 35C.6 (1997).” Id. at 158. The

district court entered judgment for the district, and Kern appealed. Id.

      On our review, we noted that the term “hearing” was not defined in

the Veterans Preference statute or relevant caselaw. Id. at 160. We quoted

an opinion of the state attorney general for guidance on removing a veteran

from employment for incompetency or misconduct:

            Written charges should be made stating the grounds for
      the removal, and a copy of such charges, together with notice
      of the time and place of hearing, should be served upon the
      accused, and at such time and place the person sought to be
      removed should have an opportunity to be heard and refute
      such charges and show why he ought not to be discharged.

            Upon hearing if the charges are not sustained by a
      preponderance of the evidence the person should be
      exonerated, but if a preponderance of the evidence shows
      incompetency or misconduct the person should be removed
      from his position or discharged from employment.

Id. (quoting Op. Iowa Att’y Gen. No. 146 (Dec. 13, 1907), 1907 WL 58272,

at *1).   We observed that “[i]f the issue before us was whether the

opportunity granted this plaintiff to respond to the complaints that led to

his discharge satisfied due process, the answer would be easy” because

      [w]hen a formal postdischarge procedure exists in which a
      discharged employee is afforded a full and complete
      evidentiary hearing (such as the hearing before the arbitrator
      provided for in the school district’s labor agreement), a
      predischarge procedure that only calls for a notice of deficient
      performance and an opportunity to respond will satisfy due
      process.
                                    12

Id. at 160–61 (citing Loudermill, 470 U.S. at 546, 105 S. Ct. at 1495;

Winegar v. Des Moines Indep. Cmty. Sch. Dist., 20 F.3d 895, 899 (8th Cir.

1994)). As Loudermill elaborated,

      The need for some form of pretermination hearing . . . is
      evident from a balancing of the competing interests at stake.
      These are the private interests in retaining employment, the
      governmental interest in the expeditious removal of
      unsatisfactory employees and the avoidance of administrative
      burdens, and the risk of an erroneous termination.

470 U.S. at 542–43, 105 S. Ct. at 1493.

      We in turn concluded that “some flexibility is called for in

determining the type of predischarge hearing that must be afforded under

section 35C.6.”   Kern, 637 N.W.2d at 161.      “As is the case with the

requirements of the Due Process Clause, the type of hearing required

[under section 35C.6] must necessarily vary with the circumstances.” Id.

Noting the purpose of section 35C.6 is to protect veterans “from removal

except for their own incompetency or misconduct,” we held that

      [b]ecause the school district was aware of plaintiff’s
      postdischarge rights under the collective bargaining
      agreement, which included a complete evidentiary hearing
      before an independent arbitrator, we are satisfied the purpose
      of section 35C.6 was fully satisfied by the type of notice and
      opportunity to respond that was afforded to plaintiff.

Id.

      Williams argues we should overrule Kern as wrongly decided and

that his pretermination rights under section 35C.6 should not depend on

his posttermination arbitration rights.   Kern does not “stand[] for the

proposition that a post-termination hearing comports with the statute” as

urged by Williams. Rather, the availability of posttermination procedures

was one factor we considered in assessing the adequacy of the

pretermination process provided in that case.        See id. at 160–61
                                     13

(recognizing “some flexibility is called for in determining the type of

predischarge hearing that must be afforded under section 35C.6”). To the

extent Williams asks us to overturn Kern’s reliance on posttermination

procedures in assessing the propriety of the pretermination process

provided, we apply stare decisis and decline to overrule Kern. See Book v.

Doublestar Dongfeng Tyre Co., 860 N.W.2d 576, 594 (Iowa 2015) (“Stare

decisis alone dictates continued adherence to our precedent absent a

compelling reason to change the law.”). In our view, Kern was correctly

decided, and no compelling case has been made to overrule it.

       When considering what process is required leading up to

termination, it makes sense to consider posttermination rights to an

evidentiary hearing. Put simply, the risk of an erroneous deprivation of

employment rights is mitigated by a posttermination evidentiary hearing

that can result in reinstatement. See Loudermill, 470 U.S. at 546, 105

S. Ct. at 1495 (“Our holding rests in part on the provisions in Ohio law for

a full post-termination hearing.”); Winegar, 20 F.3d at 901 (noting “the

predeprivation procedures might have been adequate if Winegar had been

given a meaningful chance to challenge the outcome of those procedures”).

       The district court correctly applied Kern. Williams, like the plaintiff
in Kern, received a “complete evidentiary hearing before an independent

arbitrator” after his termination. See Kern, 637 N.W.2d at 161. Indeed,

that arbitration resulted in Williams’s reinstatement, albeit without back

pay.    We review the pretermination requirements mindful of the

posttermination safeguards. Id.; see also Glandon, 408 F. Supp. 2d at 772

(holding due process requirements of section 35C.6 unsatisfied because

“[t]he five minutes Glandon was allotted after his discharge to argue his

case for reinstatement before the board of trustees was clearly insufficient

as a ‘full and complete’ postdischarge evidentiary hearing”) (emphasis
                                     14

added). And we reach the same conclusion as the district court—DPS,

Beckner, and Bullock did not violate section 35C.6 in the proceedings

leading up to Williams’s termination.

      The statute requires “a hearing, upon due notice, upon stated

charges” before removing a veteran from employment for “incompetency or

misconduct.” Iowa Code § 35C.6. Williams argues he was not provided

proper “stated charges” required by the statute. He notes the summary of

complaint did not refer to the Veterans Preference statute specifically or

the time and place of the hearing. In our view, the document’s title or label

is not controlling and we decline to elevate form over substance. Cf. Toney

v. Parker, 958 N.W.2d 202, 209–10 (Iowa 2021) (looking beyond caption to

substance of document to determine its legal effect). On April 19, 2018,

five days after the dorm room search, Williams was provided the

administrative leave letter and summary of complaint. Both referred to

his conduct on April 14 at Catlett Hall, with the letter referring to his

“decisions and actions” at that time, and the summary of complaint more

specifically alleging that he “may have performed a warrantless search of

Catlett Residence Hall, Room [], without consent.” Williams knew why he

was in trouble.   He had the opportunity to explain his conduct in his
interview, which exceeded three hours, on April 26 and again in his

Loudermill hearing on May 3, where he read his prepared statement. He

had adequate advance notice of his interview and the May 3 hearing. He

was represented by counsel throughout this period, and he successfully

invoked his posttermination arbitration rights that resulted in his

reinstatement.    We hold that the flexible procedural requirements of

section 35C.6 were satisfied. See Kern, 637 N.W.2d at 161. We also affirm

the district court’s finding that Bullock and Beckner adequately showed

Williams guilty of misconduct to support termination under section 35C.6.
                                 15

      IV. Disposition.

      For the foregoing reasons, we affirm the district court’s order

annulling the writ.

      AFFIRMED.